Citation Nr: 1139214	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as heartburn.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.  

After reviewing the record, the Board finds that additional development is warranted with respect the issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  Accordingly, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The presence of chronic, identifiable sinusitis has not been established.

2.  The Veteran's probable gastritis, manifested by heartburn in service in February 1984, was acute and transitory, and there is no competent evidence of a relationship to the esophageal reflux noted in August 2008.  

3.  The presence of a chronic, identifiable headache disorder has not been established.


CONCLUSIONS OF LAW

1.  The claimed sinusitis is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).
2.  A gastrointestinal disorder, claimed as heartburn, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  The claimed headaches are not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for sinusitis, a gastrointestinal disorder, and headaches.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2008, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; a June 2008 statement from R. R. M., a former fellow serviceman; records reflecting the Veteran's July and November 2008 by H. J., M.D.; and records reflecting the Veteran's August 2008 treatment at WakeMed Cary Emergency Services.  

In conjunction with his June 2008 claim, the Veteran reported that he was being treated at Urgent Care, Fuquay-Varina for sinusitis, heartburn, and headaches.  In its July 2008 letter to the Veteran, the RO requested that he complete and return VA Form 21-4142 authorizing VA to obtain the Veteran's records from Urgent Care, Fuquay-Varina.  To date, the Veteran has not completed and returned that authorization.  Thus development with respect to that treatment is frustrated.  

In this regard, there are no service or post-service records of any chronic, identifiable pathology associated with any of the Veteran's claimed disorders, sinusitis, gastrointestinal disorder, or headaches; and the Veteran has not adequately identified any other outstanding records to VA or authorized VA to obtain them.  Under such circumstances, further development, including the scheduling of VA examinations, would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support a claim.  VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Such development would unnecessarily impose additional burdens upon the Board with no possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, with respect to the aforementioned issues, additional development of the record is not warranted.  Accordingly, the Board will consider the claims in light of the evidence currently on file.

Finally, on VA Form 9, completed and returned by the Veteran in March 2010, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  
In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to his claims of entitlement to service connection for sinusitis, a gastrointestinal disorder, and headaches.  He has not identified any outstanding evidence which could support any of those claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the aforementioned claims.

Analysis

The Veteran contends that he has sinusitis, heartburn, and headaches primarily as a result of his many years in service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Therefore, to that extent, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  However, signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact. § 3.304(b)(3).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report his symptoms in and after service, e.g., head congestion, heartburn, and headaches.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Sinusitis

A review of the evidence discloses that during his June 1979 service entrance examination, the Veteran responded in the affirmative, when asked if he then had, or had ever had, hay fever and sinusitis.  They were reportedly seasonal and not severe, and on examination, the Veteran's nose and sinuses were found to be normal.  Thus, with respect to his sinuses, the Veteran was presumed to be in sound physical condition at the time of his entry into service.  

In July 1983, it was reported that the Veteran had a sinus problem, and in February 1984, the Veteran complained of recurrent sinus congestion.  However, on examination, his sinuses were nontender.  

In June 1986, the Veteran was evaluated by the Ear, Nose, and Throat Service for a history of chronic sinusitis.  However, that evaluation, including X-rays of the sinuses, was normal.  The Veteran was to followup as needed and take antibiotics as needed.

During his April 1999 service retirement examination, the Veteran again responded in the affirmative, when asked if he then had, or had ever had, sinusitis.  However, on examination, the Veteran's nose and sinuses were found to be normal.  

The Veteran's complaints of sinus problems notwithstanding, there were no clinical findings or radiographic studies in service to confirm the presence of chronic, identifiable sinus pathology.  Although the Veteran has reported that he continued to have sinus problems after service, he has not submitted evidence of sinus pathology since his retirement from service.

Absent evidence of chronic, identifiable sinus pathology in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for sinusitis is not warranted, and that portion of the appeal is denied.

The Gastrointestinal Disorder

A review of the evidence discloses that during his June 1979 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, frequent indigestion or stomach, liver, or intestinal trouble.  On examination, his abdomen and viscera were found to be normal.  Thus, with respect to his gastrointestinal system, he was presumed to be in sound physical condition.  

In February 1984, the Veteran complained of heartburn.  However, the examiner noted that the Veteran was poor historian and unable to say when that problem began.  The diagnosis was probable mild gastritis.  
The foregoing diagnosis was the lone clinical finding of a gastrointestinal disorder in service, and there were no further complaints of gastrointestinal problems during the Veteran's remaining 15 years of active duty.  Moreover, the report of his service retirement examination is negative in that regard, and the post-service records reveal no further manifestations of a gastrointestinal disorder until August 2008.  At that time, the Veteran was treated for esophageal reflux at WakeMed Carey Emergency Services.  However, even if the esophageal reflux represents chronic, gastrointestinal pathology, there is no competent evidence of a nexus to service.  There has been no such assessment by any of the Veteran's health care providers, and the near 25 year interval between the Veteran's complaints of heartburn in and after service militates strongly against a finding of a continuing disease process.  

In the absence of chronic, identifiable gastrointestinal pathology, including heartburn, in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a gastrointestinal disorder, claimed as heartburn, is not warranted, and that portion of the appeal is also denied.

Headaches

A further review of the record discloses that during his June 1979 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, chronic or frequent headaches.  On examination, his head, face, neck, and scalp were found to be normal, as were his neurologic processes.  

During his June 1986 consultation with the Ear, Nose and Throat Service, the Veteran complained of episodic frontal headaches.  However, no associated diagnosis was rendered, and there were no further complaints of headaches during the Veteran's remaining 13 years of active duty.  Moreover, the report of his service retirement examination and his post-service treatment records are negative for headaches.  

Absent evidence of chronic, identifiable headache pathology in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for headaches is not warranted, and that portion of the appeal is denied.
ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a gastrointestinal disorder, claimed as heartburn, is denied.

Entitlement to service connection for headaches is denied.


REMAND

The Veteran also seeks entitlement to service connection for a psychiatric disorder, claimed as PTSD.  As noted above, further development of that issue is warranted prior to further consideration by the Board.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).  

If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).

"Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

During service in February 1984, the Veteran was treated for a several day history of diffuse scalp itch and anxiety.  Otherwise, his service treatment records and the reports of his service entrance and retirement examinations are negative for any complaints or clinical findings of a psychiatric disorder.

In June 2008, R. R. M., a former fellow serviceman, reported that from 1983 to 1987, he had been stationed with the Veteran in Naples, Italy and had worked with or been a friend and frequent visitor of the Veteran.  Mr. M. stated that after the 1983 bombing of the Marine barracks in Lebanon, the casualties had been sent to the Naples area.  He noted that the Veteran was very troubled by the sight of these casualties and that he always seemed bitter and disoriented to the extent that Mr. M. distanced himself from the Veteran.  

In July 2008, the Veteran underwent a mental status evaluation by H. J., M.D.  The Veteran reported symptoms of anxiety and that most of his problems had started in 1983.  In particular, he noted the bombing of the Marine barracks in Lebanon in 1983.  Following the evaluation, the diagnoses were PTSD, chronic and panic disorder with agoraphobia.  

In April 2009, the RO made a formal finding that the information supplied by the Veteran was insufficient to permit further research to corroborate whether the stressful events had actually occurred.  
To date, the Veteran has not been examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination to determine the nature and extent of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disability(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  

The examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's psychiatric disorder was first manifested by anxiety in service in February 1984.  

If PTSD is found, the examiner must render an opinion, with complete rationale, as to whether it is at least as likely as not that such disorder is proximately due to or the result of his reported 1983 stressful incident in Naples, Italy.  In so doing, the examining psychiatrist or psychologist must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.
In the event that the Veteran does not report for the aforementioned examination, a copy of the VA notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If any notice that was sent was returned as undeliverable, that fact must be noted in writing and associated with the claims folder.

2.  When the foregoing actions have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note, this appeal has been advanced on the Board's docket and must be afforded expeditious treatment.  38 C.F.R. § 20.900(c) (2011).  Indeed, the law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


